Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 22, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00299-CV



    IN RE WFG NATIONAL TITLE INSURANCE COMPANY, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                County Court at Law No. 4 and Probate Court
                         Brazoria County, Texas
                      Trial Court Cause No. CI55595

                        MEMORANDUM OPINION

      On June 1, 2021, relator WFG National Title Insurance Company filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Lori Rickert, presiding judge of the County Court at Law Number 4 and
Probate Court of Brazoria County, to rule on relator’s motion to compel responses
to post-judgment discovery.
      On June 7, 2021, relator filed a motion to dismiss its petition for writ of
mandamus. In the motion, relator represents that on June 3, 2021, Judge Rickert
ruled on its motion. As such, relator’s requested relief in the petition for writ of
mandamus is now moot.

      We GRANT relator’s motion to dismiss and DISMISS relator’s petition for
writ of mandamus.

                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         2